Dismissed and Opinion Filed October 27, 2015




                                              In The
                                    C!rourt of App:ealn
                         !Jiiftlt ilintrid of W:exan at italian
                                      No. 05-15-00680-CV

                                 BILLY WATSON, Appellant
                                                V.
                      MAGNOLIA AT MESQUITE CREEK, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02285-E

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant's brief is overdue. By postcard dated June 30,2015, we notified appellant the

reporter's record was filed, which in accordance with TEX. R. APP. P. 38.6(a) triggered the

briefing deadline. In response to the court's notice, appellant notified the court on July 28, 2015

that he would provide an updated mailing address.         No updated mailing address has been

received to date. By postcard dated August 10, 2015, we notified appellant, at his address of

record, the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice.           The

postcard was not returned as undeliverable.      To date, appellant has not filed his brief, an

                                                                                 RECEIVED IN
                                                                             r":OURT OF APPEALS, 5th OIST.

                                                                                  WJV 1 6 2015
                                                                                  LiSA MATZ
                                                                              CLERK, 5th DISTRICT
extension motion, or otherwise corresponded with the Court regarding the status of his brief or

his updated mailing address.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(l); 42.3(b)(c).



       150680F .P05                                   /Bill Whitehill/
                                                      BILL WHITEHILL
                                                      JUSTICE




                                                -2-
                                   Qrourt of Appeals
                        111ifti1 llintrid of W.exan at llallan
                                      -JUDGMENT

BILLY WATSON, Appellant                            On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-15-00680-CV         V.                      Trial Court Cause No. CC-15-02285-E.
                                                   Opinion delivered by Justice Whitehill.
MAGNOLIA AT MESQUITE CREEK,                        Justices Lang and Evans participating.
Appellee

       In accordance with this Court's opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Magnolia at Mesquite Creek recover its costs, if any, of
this appeal from appellant Billy Watson.


Judgment entered October 27, 2015.




                                             -3-
<nourt of Appra.ls
1/liftq 1!liatrict of IDrxa.!I at flalla.!i                                                                                             :<J~(E.S oos;
George L. Allen Sr. Courts Building                                                                                                    ":>               '
600 Commerce Street, Suite 200                                                                                                    Q
                                                                                                                                 tg (, ,.. -;::<"<•
Dallas, Texas 75202                                                                                                              z ~        -~                                     .,.
                                                                                                                                 ;:J         .,.,v                                 )t;, t:.1
                                                                                                                                                                   ..,
                                                                                                                                                                                   48'
                                                                                                                                                                                     01
                                                                                                                                                                           ;o:::




                                                       CASE: 0}-fS-00680-CV
                                                       BILL Y/'W ATSON
                                                       904     F
                                                       A     .3     r;J:       xr:           :r \"•
                                                                                                 ,.,1
                                                                                                        h
                                                                                                        'l;,r'
                                                                                                                 F
                                                                                                                                         ce:2        l       .._         •>t   ~




                                                           ESQ                             R::TUR~~        ()        --:   52,NDER
                                                                                     .4   '!T=~~;, "Tp;:)                  NOT ~:~NU~¥N
                                                             ~-;.
                                                                                            NABL~         TQ               =ORWARD
                                              7514::::1$8100        '"' ,...
                                                                    Q   .._"     75202663~50                               *~734-8~870-28-44
                                               7 52 02 @663 ~                   qqHt;~ldHl iiidHi~idl!1Pid I;L;L!~ ~~pp!i.q!} ~ d